﻿
On behalf of the Thai delegation, permit me to extend to Ambassador Garba our warmest congratulations on his unanimous election to the presidency of the forty-fourth session of the General Assembly. His recognized wisdom, proven diplomatic skill and strong dedication will undoubtedly contribute to the successful work of this Assembly at an important juncture in the life of the United Nations. We are grateful to Nigeria and, indeed, to Africa for providing us with the services of one of its most distinguished sons.
Permit me also to take this opportunity to pay tribute to Mr. Dante M. Caputo, President of the forty-third session, for the leadership, dedication and wisdom he has shot over the past year.
May I also extend our warm felicitations to all the Vice-Presidents of the General Assembly. While representing the different regions of the world, they also reflect the universality of the United Nations.
Developments over the past year enable me to maintain a high degree of hope and optimism. Twelve months ago, I stood here at this podium and welcomed a new and more encouraging trend in international affairs: a trend towards peace and accommodation; a trend towards co-operation and consensus among the permanent members of the Security Council; a trend towards what I called "a new world order of peace and justice". It is a trend that I believe continues to be discernible.
But it is also clear that numerous and substantial tasks remain before us.
Detente and relaxation of tensions among the major Powers have not been translated in all cases into resolution of outstanding regional and global issues. In many cases, what is urgently required is a more active intervention on the part of an impartial international body such as the United Nations. The time is ripe for the United Nations to act with increased vigour. We should not let the opportunity provided by a more favourable international environment pass us by.
The dream of a free Namibia needs to be realized with the full implementation of the United Nations plan for the Independence; of Namibia. The return to Namibia, after 30 years of exile, of Mr. Sam Nujoma, the courageous nationalist, augurs well and should be a positive step for peace in that country. Sadly, no significant progress has been made in neighbouring South Africa. The bankrupt policy of apartheid continues. We have spoken in outrage of this inhuman policy and system. We have condemned it in this and other forums. The United Nations must continue to press Pretoria to make the necessary transition, by focusing attention on the issue and by maintaining political and economic pressure. We can only hope that reason and good sense will prevail soon enough to avert the tragedy waiting to occur in South Africa.
In the Middle East, the question of Palestine also remains unresolved. The Palestine Liberation Organization's acceptance of Security Council resolutions 242 (1967) and 338 (1973) was a major step forward. Yet peace is not at hand. The inalienable rights of the Palestinians are still being denied. The intifadah is a manifestation of the struggle for freedom that continues unabated in the occupied territories of the West Bank and Gaza.
The overwhelming majority of members of this Assembly have made clear what needs to be accomplished. The foundation for a possible solution has been established with Security Council resolutions 242 (1967) and 338 (1973) as well as other Security Council and General Assembly resolutions and decisions. Let these serve as guidelines towards an eventual settlement of this problem, which for too long has held back peace in the Middle East.
Earlier this morning, I listened with great interest to President Mubarak's speech. My delegation was encouraged by recent developments which have helped to produce conditions favourable for the launching of dialogue between the Palestinians and the Israelis without pre-conditions. My delegation wishes also to express the earnest hope that this proposed dialogue will lead to a "converging perception of steps which would pave the way for peace and for overall agreement on conditions for a comprehensive settlement". Furthermore, Thailand has always supported the convening of an international peace conference as part of this process in order that a final comprehensive political settlement can be achieved, paving the way to a durable peace in this important region of the world.
As we look north from Palestine, we see the continuation of another conflict, one that has caused so much suffering and so many deaths. For so many years, members of the international community have tried hard, but in vain, to end the bloodshed in Lebanon. A political solution through national reconciliation is desperately needed in Lebanon.
I welcome the Arab League Committee's announcement of 16 September proposing a new peace plan for Lebanon. My delegation hopes that all the parties concerned, including the United Nations itself, will join the Arab League in working for the immediate termination of the hostilities that have gone on for far too long in Lebanon.
Closer to home, developments concerning the Korean Peninsula continue to be very important to the question of peace and stability in north-east Asia. For this reason, the unification initiative by President Roh Tae Wco deserves serious consideration. Furthermore, we would welcome any move by the Koreans to join this Organization if they so desired, for we believe in the principle of universality of membership in the United Nations.
In my delegation's immediate part of the world, the question of Kampuchea also remains unresolved. The General Assembly has for 10 years laid down guidelines for the restoration of peace and security in that war-torn country, but thus far, diplomatic efforts within and outside the Organization have proved insufficient. The two Jakarta Informal Meetings convened over the past year were significant regional efforts. The Paris International Conference on Cambodia in August helped the parties and participants concerned to come to grips with the complex technical problems and difficult political issues. My own Government has attempted to maintain informal dialogues with the Kampuchean parties concerned to avert large-scale hostilities. But peace remains elusive.

Only a political settlement of the Kampuchean problem in a comprehensive manner can assure a return to peace and order in that country. A solution which addresses only one or two out of the multitude of aspects for a comprehensive settlement will invite prolonged hostilities and impose further hardship on the Kampucheans.
My delegation notes the announced withdrawal of foreign troops from Kampuchea. But in the absence of United Nations supervision, control and verification, we are unable to be confident that all the foreign troops have left. And indeed, the reality on the ground at present appears to be one of intensified fighting.
My delegation believes that it is crucial and most pragmatic for the United Nations to be intimately involved in the implementation of any peace plan for Kampuchea. The institutional expertise and long experience of the United Nations are universally acknowledged, especially in the area of peace-keeping and in the preparations for, and supervision of, free, fair and democratic elections. The same applies to the repatriation of the half million Kampuchean refugees and displaced persons. A central role for the United Nations in reconstruction and rehabilitation efforts for Kampuchea will also be vitally important.
Let me now turn to the problem of refugees in South-East Asia. Refugees and displaced persons from Kampuchea, Laos and Viet Nam remain a humanitarian problem of some magnitude. For this reason, my delegation recalls with much satisfaction the International Conference on Indo-Chinese Refugees, convened in Geneva by the Secretary-General this past June. The Declaration and the Comprehensive Plan of Action adopted at that Conference contain much-needed and timely guidelines for coping with this problem in an all-embracing and balanced manner by all who are directly concerned within the region and beyond. It was good work. I commend all who participated and made it possible to arrive at the conclusion we reached. The co-operation of the international community is still essential and, it is hoped, will he forthcoming at the levels required.
Let me move from problems of the various regions to problems that affect all of us without exception on this planet. The first among these is the continuing build-up of conventional, nuclear and chemical weapons. Billions upon billions of dollars continue to be channelled to developing and deploying armaments. The major Powers among us now have instruments capable of destroying this planet many times over.
A reduction of a mere 2 per cent of these expenditures by major Powers would yield upwards of at least $200 billion a year in resources for peaceful development purposes. This is four times more than the total amount of resources available in the world for development today. Such a small reduction in the defence budgets of the major Powers in the armaments field cannot possibly nullify their military capability to defend themselves. But the resources that could be diverted to development purposes would help redress economic imbalances and mitigate some of the causes of regional conflicts.
With this in mind, my delegation welcomes the report of progress made in the disarmament talks between the United States and the Soviet Union. My delegation hopes that progress in bilateral negotiations will be complemented by progress in multilateral negotiations. This week, from this same podium, the President of the United states and the Soviet Foreign Minister made important proposals on the subject of chemical weapons. We welcome both proposals as significant initiatives marking a major step towards the global elimination of all types of chemical weapons.
Another problem which affects all of us on this planet as we approach the beginning of the twenty-first century is the environment - our common environment. How well mankind may survive into the next century depends upon how well we preserve and conserve the Earth's environment. The list of serious environmental problems grows ever longer. We pollute the air we breathe, the water we drink, the soil we till. We let loose chemicals that puncture holes in the ozone layer, and we dump our dangerous unwanted toxic wastes upon one another. At this rate, we cannot hope to pass on to posterity the environmental heritage entrusted to us by preceding generations of humanity. I am pleased to share with the Assembly my Government's own modest efforts addressed in our current national economic and social development plan. Logging concessions have been revoked. Urgent measures are being made in reforestation throughout the Kingdom. We have also designated 1989 as the Year of Natural Resources Preservation and Environmental Protection. We will intensify public- awareness of environmental issues.
But environmental issues cannot be successfully tackled by single nations or even groups of nations. They require the universal support and efforts that can be marshalled only by the United Nations. We must devise common strategies to combat these pressing problems at the national, regional and international levels. Our common strategies must be based on full awareness of these problems and dangers. My delegation is pleased that the environment is now receiving the broad interest of this world body.
It is fitting and urgently necessary that environmental protection should also be at the top of the regional development agenda. For this reason, my delegation commends the Economic and Social Commission for Asia and the Pacific (ESCAP) for its proposed convening of a ministerial-level conference on the environment for Asia and the Pacific in 1990. We will encourage this conference to produce practical guidelines and measures for immediate implementation. This conference should serve as an important step towards the convening of the United Nations Conference on Environment and Development in 1992. My delegation welcomes Brazil's generous offer to host that important conference.
Another problem of grave concern and magnitude that threatens us all because it recognizes no boundaries is drugs. Drugs are insidious and lethal-, insidious because of the greed they inspire in those who would prey upon us lethal because drugs completely destroy not only the individuals, but also the society of which their individuals are a part. We support those who have declared a war on drugs because war is what it takes to combat and to vanquish this menace.
National efforts are essential and international co-operation and co-ordination are crucial in a total war on drugs. The United Nations convention on this issue adopted in December 1988 points the way towards more effective and comprehensive international efforts. But eradication of this menace cannot succeed if the demand for illicit drugs continues to beckon the supply. Social aid cultural dimensions of the problem at both the demand and the supply ends must be addressed.
I have spoken of global problems that we all share because the Assembly is the most appropriate forum in which to discuss them. They are problems that threaten us and our survival. I have spoken of the need to work as one to tackle them. There is an underlying interdependence we all share. Interdependence has been the driving philosophy of this House. In one major aspect of international life the critical importance of interdependence needs to be further underlined. This is in the economic and the development fields.
My country and most of those within my region believe in an open multilateral trading system. We have been more fortunate than some in our ability to obtain the kind of growth and development we have today. The countries in the Association of South-East Asian Nations (ASEAN) are our partners. So now are the Pacific Rim countries. Together we hope to spur growth and development for the Asia and the Pacific area as a whole. We see this expanded regional co-operation as a means to promote a multilateral trading system which is outward-looking and in harmony with the General Agreement on Tariffs and Trade (GATT).
Through our regional efforts my delegation hopes to achieve a unanimity of understanding that a free and open multilateral trading system is mutually beneficial over the long term and that, in contrast, protectionism is harmful to all our common inter eats. If those basic objectives could be achieved, perhaps the international community could be on the way towards easing debt and other economic problems. For those reasons my delegation has attached great importance to the Uruguay Round of multilateral trade negotiations and, through it, the promotion of trade liberalization.
In addition, there are other economic problems that must be addressed as well, These include trade imbalances, the fluctuation of exchange rates, depressed commodity prices and the net transfer of financial resources from developing countries. On all those issues unilateral measures will not suffice. Political will, international co-operation and constructive dialogue are required to effect the necessary structural changes.
Here again the role of the General Assembly is a beneficial one. In its wisdom the Assembly has decided to focus the world's attention on these pressing problems at a special session on international economic co-operation in 1990. There are also special categories of countries that need special attention within the framework of the United Nations. For this reason the Second Conference on the Least Developed Countries next year also has my delegation's full support and endorsement.
As we look down the road towards the end of this century and the beginning of the next, I am convinced that we could be on the threshold of an era of unprecedented peace and prosperity. International co-operation and understanding are the key components of any strategy to reach these goals. In such a strategy I see the United Nations as an indispensable instrument and our deliberations here as the necessary catalyst. I also see the role of the Secretary-General as crucial in these common endeavours. Under the leadership of our Secretary-General the Organization has made a difference. Under him it has become even more relevant to our lives. I wish the President of the Assembly great success in overseeing the important work that lies before us. At the end of this forty-fourth session I trust we shall be one step closer to the goals of peace and prosperity we seek for all mankind.

